Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
DETAILED ACTION
Election/Restrictions
This application is a 371 of PCT/EP2017/077959, filed on 11/01/2017.
Claims 1-15 are pending and under consideration.
1.	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions, which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group, I claim(s) 1-13, drawn to a recombinant E. coli cell comprising a genomically encoded essential E. coli gene where expression is regulated by an upstream leader sequence not natively associated with said essential E. coli gene, where said upstream leader sequence has the function of being a thermoswitch substantially not allowing growth at a first temperature but allowing growth at a second temperature.
Group, II claim(s) 14 and 15, drawn to a method for maintaining a plasmid in a recombinant E. coli comprising the insertion of a recombinant plasmid into a recombinant E. coli cell wherein - said recombinant E. coli cell comprises a genomically encoded essential E. coli gene which expression is regulated by an upstream leader sequence not natively associated with said essential E. coli gene, where said upstream leader sequence has the function of being a thermoswitch substantially not allowing growth at a first temperature but allowing growth at a second temperature, and said recombinant plasmid comprises an essential E. coli gene encoding E. coli gene genomically encoded by said E. coli cell, thus allowing growth at both temperatures,  wherein said recombinant E. coli cell is as defined in claim 4.
2.	The inventions listed as Groups I - II do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: A recombinant E. coli cell comprising a genomically encoded essential E. coli gene where expression is regulated by an upstream leader sequence not natively associated with said essential E. coli gene, where said upstream leader sequence has the function of being a thermoswitch substantially not allowing growth at a first temperature but allowing growth at a second temperature of Group I and a method for maintaining a plasmid in a recombinant E. coli comprising the insertion of a recombinant plasmid into a recombinant E. coli cell wherein - said recombinant E. coli cell comprises a genomically encoded essential E. coli gene which expression is regulated by an upstream leader sequence not natively associated with said essential E. coli gene, where said upstream leader sequence has the function of being a thermoswitch substantially not allowing growth at a first temperature but allowing growth at a second temperature, and said recombinant plasmid comprises an essential E. coli gene encoding a protein having the same or substantially the same function as said essential E. coli gene genomically encoded by said E. coli cell, thus allowing growth at both temperatures,  wherein said recombinant E. coli cell is as defined in claim 4 of Group II, are each patentably distinct product and method of making or using the same. The only shared technical feature of these groups is that they all relate to an E.coli complementation-based selection means, in which expression of a chromosomally-located essential gene (e.g. infA) is regulated by a temperature-sensing upstream leader sequence (e.g. the prfA mRNA leader sequence). However, this shared prfA gene, forms untranslatability of the prfA monocistronic messenger, a secondary structure, which masks the ribosome binding rejoin, and mutations predicted to destabilize this structure led to virulence gene expression and invasion of mammalian cells at 30oC. Johansson et al. suggests that in Listeria monocytogenes, virulence genes are maximally expressed at 37oC, almost silent at 30oC and controlled by PrfA gene UTR region, a transcriptional activator whose expression is thermoregulated and further teach that when DNA corresponding to UTR is fused to GFP in E. coli, bacteria became fluorescent at 37oC, but not at 30oC (see, abstract). Thus, an E.coli complementation-based selection means, in which expression of a chromosomally-located essential gene (e.g. infA) is regulated by a temperature-sensing upstream leader sequence (e.g. the prfA mRNA leader sequence) and method of use thereof does not make contribution over the prior art and lack unity of invention. Besides, 37 CFR 1.475 does not provide for multiple products and/or methods within a single application. Therefore, inventions of Group I - II lack unity of invention.	
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically 
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
The examiner has required restriction between product and process claims.  Where applicant elects claims directed to the product, and a product claim is subsequently found allowable, withdrawn process claims that depend from or otherwise include all the limitations of the allowable product claim will be rejoined in accordance with the provisions of MPEP § 821.04.  Process claims that depend from or otherwise include all the limitations of the patentable product will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier.  Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312.  
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined In re Ochiai, In re Brouwer and 35 U.S.C. § 103(b),” 1184 O.G. 86 (March 26, 1996).  Additionally, in order to retain the right to rejoinder in accordance with the above policy, Applicant is advised that the process claims should be amended during prosecution either to maintain dependency on the product claims or to otherwise include the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL H CHOWDHURY whose telephone number is (571)272-8137.  The examiner can normally be reached on M-F, from 9-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao, can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Iqbal H. Chowdhury, Primary Examiner
Art Unit 1656 (Recombinant enzymes & Protein Crystallography)

US Patent and Trademark Office
Ph. 571-272-8137 and Fax 571-273-8137

/IQBAL H CHOWDHURY/
Primary Examiner, Art Unit 1656